Citation Nr: 1716338	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the October 2011 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  The Veteran failed to appear for the hearing scheduled in March 2013.  In the August 2014 remand, the Board noted the Veteran's hearing request was cancelled because he failed to report.  Subsequently, the Veteran reported in an October 2014 VA Form 21-4138 that he never received notice of the previously scheduled hearing.  In a March 2017 letter, the Veteran and his representative were requested to clarify whether a Board hearing was still requested, and were informed that if no response was received within 30 days from the date of the letter, the Board will use the Veteran's previous selection in scheduling his hearing.  As of this date, no response has been received by the Veteran or his representative.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO in Columbia, South Carolina in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




